Citation Nr: 0217768	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  96-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right eye 
disorder, to include blurred vision and a small corneal 
facet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office.


FINDING OF FACT

The medical evidence of record does not establish that the 
veteran's right eye disorder, to include a small corneal 
facet and subjective complaints of blurred vision, is 
related to his in-service injury wherein he was involved 
in a motor vehicle accident.


CONCLUSION OF LAW

The veteran's right eye disorder, to include a small 
corneal facet and complaints of blurred vision, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking entitlement to service connection for a 
right eye disorder, the veteran has received the degree of 
notice which is contemplated by law.  The RO has 
specifically provided the veteran with copies of relevant 
rating actions, statements of the case, and supplemental 
statements of the case.  In December 1999 the veteran 
received a copy of the Board's Remand.  These documents 
notified the veteran of the evidence needed to 
substantiate his service connection claim in accordance 
with governing VA regulation.  By way of the 
aforementioned documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA 
on his behalf.  In this manner, VA more narrowly assessed 
and articulated for the veteran his obligation to provide 
any remaining outstanding evidence, if existent, necessary 
for purposes of adequately satisfying the regulatory 
requirements for entitlement to service connection.  
Finally, the RO's rating decisions, statements of the 
case, and supplemental statements of the case provided the 
veteran with the reasons and the overall rationale for the 
determination regarding his claim for entitlement to 
service connection for a right eye disorder.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating his claim for service 
connection.  First, the RO made reasonable efforts to 
develop the record in that the veteran's service medical 
records were obtained and associated with the claim 
folder.  In August 1994 and again in November 2000, the 
veteran was provided with relevant VA examinations.  
Copies of the examination reports are of record in 
addition to an addendum to the veteran's November 2000 
examination.

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's appeal is ready for appellate review.

II.  Factual Background

The veteran's service medical records show that on 
November 26, 1991, the veteran was involved in a motor 
vehicle accident.  At that time, he was treated for facial 
lacerations and was diagnosed with the following: (1) 
acute orbit fracture, and (2) multiple 
lacerations/abrasions about the face.  According to the 
records, also on November 26, 1991, the veteran underwent 
a physical examination which showed that the veteran had 
horizontal lacerations of the right lower lid.  There was 
no evidence of abrasion, laceration, or contusion in the 
veteran's left eye.  However, in the veteran's right eye, 
there was a subconjunctival hemorrhage and a staining 
epithelial defect.  X-rays of the veteran's eyes showed no 
evidence of any orbital fracture or foreign body. In 
regards to the veteran's right eye, the examining 
physician noted that he was unable to evert the lid due to 
lacerations, but that he irrigated the eye as well as 
possible.  The diagnoses included the following: (1) right 
eye corneal abrasion, and (2) inadequate irrigation of 
right eye.

The veteran's service medical records further reflect that 
in March 1993, the veteran was treated after complaining 
of swelling in his right eye.  At that time, he stated 
that he had recently received periorbital injections in 
order to relieve the pain in his forehead.  The physical 
examination showed that the veteran's vision was 20/30 in 
his right eye and 20/15 in his left eye.  The assessment 
was of resolving periorbital edema, secondary to chemical 
irritation.  In addition, according to the records, the 
veteran was treated in November 1993 after complaining of 
blurred vision.  At that time, the veteran stated that 
following his November 1991 motor vehicle accident, he was 
diagnosed with corneal scratches and suffered from blurred 
vision.  He indicated that at present, he had blurred 
vision in the early morning and in the late afternoon.  
Following the physical examination, the impression was of 
a normal examination except for a lid defect.  The 
examiner noted that he could not explain the veteran's 
complaint of blurred vision.

In August 1994, the veteran underwent a VA examination.  
At that time, he stated that while he was in the military, 
he was involved in a motor vehicle accident and sustained 
multiple right sided facial lacerations and contusions.  
The veteran noted that he was subsequently hospitalized 
for three days.  According to the veteran, he was left 
with the sequela of facial scarring and right trigeminal 
neuralgia.  The veteran reported that he had undergone 
multiple supraorbital nerve injections for the neuralgia, 
without relief.  He further revealed that he suffered from 
blurred vision.

The physical examination showed that the veteran's vision, 
corrected, was 20/20 in both eyes.  The examining 
physician noted that the veteran did not have diplopia and 
that he did not have a visual field deficit.  Upon 
external examination, there was moderate, diffuse right 
periorbital facial scarring associated with a 2+ lid 
notch.  In the veteran's right eye, there was a faint 
corneal facet "at 7:30," and optic discs, vessels, and 
maculae were all within normal limits.  The diagnosis was 
of status-post right facial trauma, with the sequela of 
right facial scarring, right trigeminal neuralgia, and a 
small corneal facet.  The examiner stated that the veteran 
had excellent visual acuity and function.  According to 
the examiner, the veteran's primary disability was due to 
the scarring and nerve damage.

In November 2000 the veteran underwent additional VA 
examination.  At this time, the veteran reiterated a 
history of double vision and blurred vision in the 
morning. Physical examination showed that the veteran's 
vision, corrected, was 20/20 in both eyes.  The impression 
was orbital scar and right upper lid scar and 
disfigurement.

In January 2001 the veteran's November 2000 examiner added 
an addendum to his examination report.  The examiner noted 
that after reviewing the available claims folder, to 
include the veteran's medical records, she was of the 
opinion that it was not likely that the [veteran's] 
corneal difficulties were related to his in-service motor 
vehicle accident and the findings in service, which 
included the diagnoses of a corneal abrasion and an acute 
orbital fracture, right eye.  The examiner further noted 
that she did not detect any corneal scars that could 
contribute to decreased vision in any of the eyes.  
According to the examiner, the veteran had some [eye] 
dryness and some difficulties in the morning only.

III.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a condition is not shown to be chronic, then 
generally, a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b)(2001).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  In addition, service connection may also be 
granted on the bases of post-service initial diagnosis of 
a disease where the physician relates the current 
condition to the period of service.  In such instances, 
however, a grant of service connection is warranted only 
when "all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d) (2001).

Based on post-service VA examination of the veteran in 
August 1994, the veteran in this case has brought forth 
probative evidence indicating he has a currently existing 
right eye disorder which is manifested by a small corneal 
facet.  According to the veteran, this condition is 
related to his in-service 1991 motor vehicle accident and 
as such, service connection should be awarded for a right 
eye disorder.  The veteran also alleges that he suffers 
from blurred vision as the result of the same 1991 motor 
vehicle accident thus, further warranting service 
connection for a right eye disorder.
The Board observes that although the veteran has 
consistently reported subjective complaints of blurred 
vision in service and thereafter, the record does not 
currently support a finding that the veteran has a right 
eye disorder which includes blurred vision.  Following 
both his August 1994 VA examination and his November 2000 
examination, the veteran's vision, corrected, was 20/20.  
The veteran's August 1994 examiner remarked that the 
veteran had excellent visual acuity and function.  Even if 
the Board were to concede that the veteran has a right eye 
disorder manifested by blurry vision, the veteran's 
November 2000 examiner has nonetheless indicated that 
(despite the fact that the veteran was diagnosed with 
right eye corneal abrasion during service in November 
1991), she [examiner] did not detect any corneal scars 
that could contribute to decreased vision in any of the 
veteran's eyes.  Consequently, on the basis of the VA 
examiner's August 1994 and November 2000 medical 
conclusions, the Board determines that the evidentiary 
record reflects that the veteran's currently existing 
right eye disorder is now solely manifested by a small 
corneal facet.

In order to more definitively determine whether the 
veteran's small corneal facet was related to his in-
service motor vehicle accident the veteran underwent 
additional VA examination.  Following a physical 
examination of the veteran in November 2000 and a review 
of the veteran's claims folder, to specifically include 
his in-service and post-service medical records, the 
veteran's VA examiner concluded within a January 2001 
addendum, that it was unlikely that the [veteran's] 
corneal difficulties were related to his in-service motor 
vehicle accident and the findings in service, which 
included the diagnoses of corneal abrasion and an acute 
orbital fracture, right eye.  On the basis of this 
particular medical conclusion, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for a right 
eye disorder, to include blurred vision and a small 
corneal facet, and such claim must be denied.  

The Board has also considered the matter of the resolution 
of reasonable doubt in favor of the veteran.  However, 
application of the benefit-of-the-doubt doctrine rule is 
only appropriate when the evidence is evenly balanced or 
in relative equipoise.  Gilbert v. Brown, 5 Vet. App. 49, 
53-56 (1990).  Such is decidedly not the case in this 
instance where, as reported earlier, there is no competent 
medical evidence of record which establishes that the 
veteran's right eye disorder, to include a small corneal 
facet, is related to any incident of service, to include 
his 1991 motor vehicle accident.  This being the case, the 
Board has denied the veteran's claim of entitlement to 
service connection for a right eye disorder, to include a 
small corneal facet.  

ORDER

Entitlement to service connection for a right eye 
disorder, to include blurred vision and a small corneal 
facet, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

